Alpha Architect ETF Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 December 9, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Alpha Architect ETF Trust (the “Trust”) File Nos.: 333-195493 and 811-22961 Ladies and Gentlemen: On behalf of the Trust and its series, ValueShares U.S. Quantitative Value ETF and ValueShares International Quantitative Value ETF (the “Funds”), attached for filing please find the Trust’s amended Certified Shareholder Report of Registered Management Investment Companies on Form N-CSR for the Funds’ fiscal year ended September 30, 2015 (the “Amended Report”).The Amended Report is being filed to include disclosure regarding the basis for approval of the Trust’s Investment Advisory Agreement, which disclosure was not included in the initial report filing on December 4, 2015. If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Alpha Architect ETF Trust
